DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-14 and 16-20 are pending. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5, 11, 13, 14 and 16-20 are rejectedLogothetis et al, application no. 2015/0304130, hereinafter known as Logo in view of Rahman et al, application no. 2018/0076871 hereinafter known as Rahman further in view of Zhu et al, patent no. 6,973,144, hereinafter known as Zhu.
As to claim 1, Logo discloses a wireless communication method, comprising: receiving, by a first wireless device during a training phase, reference tones using a first number of resource elements from a transmitter of a second wireless device, wherein the first wireless device comprises multiple receiving antennas (Logo, figure 1-3, transmitting and receiving devices in network including communication ,with MIMO technique; [0024] Receiving sides gets plural reference signals and performs channel estimation); estimating, by the first wireless device, from the receiving the reference tones, a second order statistics of wireless channels between the multiple receiving antennas and the transmitter of the second wireless device (Logo, [0038], determining second order statistics for references signals received at the wireless device). Logo does not disclose however Rahman discloses and performing channel estimation, during an operational phase subsequent to the training phase, using the second order statistics and reference tones received on a second number of resource elements, wherein the second number is less than the first number (Rahman, [105], using principle component analysis (PCA) to determine channel estimation on reduced or lesser number of reference signals).   

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Logo to include the limitations of and performing channel estimation, during an operational phase subsequent to the training phase, using the second order statistics and reference tones received on a second number of resource elements, wherein the second number is less than the first number as taught by Rahman.  Use of PCA reduces a matrix and the number of reference signal lessens use processing resources and time required to calculate the channel estimate. 

Further as to claim 1, Logo and Rahman do not disclose however Zhu discloses wherein performing the channel estimation comprises: interpolating channel estimates from the reference tones received on the second number of resource elements using an interpolation filter (Zhu, page 5, column 1, lines 38-52,  Channel estimation determined by use of interpolation filter on reference signals). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Logo and Rahman to include the limitations of wherein performing the channel estimation comprises: interpolating channel estimates from the reference tones received on the second number of resource elements using an interpolation filter as taught by Zhu. Use of interpolation filter speeds up the calculation time for determining channel estimate in the process of signal acquisition. 

As to claim 5, Logo, Rahman and Zhu disclose the method of claim 1. Rahman in claim 1 above discloses using second order statistics to get channel estimate. Logo and Rahman do not disclose interpolation in further estimating channel estimate however Zhu discloses determining the interpolation filter (Zhu, page 5, column 1, lines 38-52, Channel estimation determined by use of second order interpolation filter on reference signals). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Logo and Rahman to include the limitations of determining the interpolation filter as taught by Zhu. Use of interpolation filter speeds up the calculation time for determining channel estimate in the process of signal acquisition. 

As to claim 11, the claim is rejected as applied to claim 1 above Logo in view of Rahman. 

As to claim 13, Logo discloses wherein the resource elements comprise subcarriers (Logo, [0084} resource elements with subcarriers). 

As to claim 14, Logo discloses wherein the resource elements comprise time slots (Logo, [0016], resources elements can be comprised into timeslots).

As to claim 16, Logo discloses a wireless communication method, implementable by a wireless communication apparatus, comprising: estimating, during a training phase, a second order statistics for a first wireless channel and a second wireless channel between a transmitter and a receiver comprising multiple antennas (Logo, figure 1-3, transmitting and receiving devices in network including communication with MIMO technique; [0024] Receiving sides gets plural reference signals and does channel estimation), wherein the second order statistics is estimated using reference tones transmitted on a first number of resource elements (Logo, [0038], determining second order statistics for references signals received at the wireless device); and communicating, during the operational phase, over the second wireless channel using the estimate of the second wireless channel resulting from the predicting (Logo, [0075], network uses channel estimate to determine communication and modulation metrics); wherein the first wireless channel and the second wireless channel include non-overlapping frequencies (Logo, [0075], channel estimate of plural channels, figure 3D, plural channel with associated frequency using MIMO communications). Logo does not disclose however Rahman discloses predicting, during an operational phase subsequent to the training phase, an estimate of the second wireless channel based on the second order statistics and an estimate of the first wireless channel calculated using reference tones transmitted on a second number of resource elements, where the second number is less than the first number (Rahman, [105], using principle component analysis (PCA) to determine channel estimation on reduced or lesser number of reference signals). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Logo to include the limitations of predicting, during an operational phase subsequent to the training phase, an estimate of the second wireless channel based on the second order statistics and an estimate of the first wireless channel calculated using reference tones transmitted on a second number of resource elements, where the second number is less than the first number as taught by Rahman.  Use of PCA reduces a matrix and the number of reference signal lessens use of processing resources and time required to calculate the channel estimate.

Further as to claim 16, Logo and Rahman do not disclose however Zhu discloses wherein the predicting the estimate of the first wireless channel comprises interpolating channel estimates from the reference tones received on the second number of resource elements using an interpolation filter (Zhu, page 5, column 1, lines 38-52,  Channel estimation determined by use of interpolation filter on reference signals). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Logo and Rahman to include the limitations of wherein the predicting the estimate of the first wireless channel comprises interpolating channel estimates from the reference tones received on the second number of resource elements using an interpolation filter as 

As to claim 17, Logo discloses wherein the second order statistics comprises a cross-covariance between an estimate of the first wireless channel and an estimate of the second wireless channel (Logo, [0100]-[0102], covariance of estimate of plural channels) 

As to claim 18, Logo discloses wherein the estimate of the first wireless channel and the estimate of the second wireless channel are obtained at different times (Logo, [0100], channel estimate received at plural times including older and newer received data). 

As to claim 19, Logo discloses wherein the method is implemented by a base station in a frequency division duplexing (FDD) network (Logo, figure 1-3, [0068]-[0073], communication with base station to user device communication are well known in the art to use FDD or TDD).

As to claim 20, Logo discloses wherein the method is implemented by a base station in a time division duplexing (TDD) network (Logo, figure 1-3, [0068]-[0073], communication with base station to user device communication are well known in the art to use FDD or TDD)

Allowable Subject Matter
Claims 2, 3, 6-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments

 Applicant’s arguments with respect to claims 1, 11 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/MICHAEL J MOORE  JR/            Primary Examiner, Art Unit 2467